DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending:
		Claims 7-16 are rejected. 
		Claims 1-6 and 17-20 are withdrawn. 
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-6, drawn to a system.
Group II, claims 7-16, drawn to a system.
Group III, claims 17-20, drawn to a system. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II and III lack unity of invention because even though the inventions of these groups require the technical feature of “A system comprising: a first flotation zone; a second flotation zone in fluid communication with the first flotation zone; a third flotation zone in fluid commination with the second flotation zone, the first flotation zone, the second flotation zone, and the third flotation zone introducing microbubbles to the wastewater; and a scum collection trough, the scum collection trough to receive fats, oils, and/or grease floated to a surface of the wastewater by the microbubbles.”, this technical feature is not a special technical feature as it Krofta (USPN 5,306,422). Krofta teaches a system comprising: a first flotation zone (Fig. 1, flotation tank 138) (see C5/L58-61); a second flotation zone (clarifier 116 is a two-stage clarifier therefore Krofta teaches a second flotation zone which is the first flotation zone of the two-stage clarifier) (see C5/L40-42) in fluid communication with the first flotation zone (second clarifier receives first clarified output water) (see C16/30-35); a third flotation zone (clarifier 116 is a two-stage clarifier therefore Krofta teaches a third flotation zone which is the second flotation zone of the two-stage clarifier) (see C5/L40-42) in fluid commination with the second flotation zone, the first flotation zone, the second flotation zone, and the third flotation zone introducing microbubbles to the wastewater (dissolved air forms microscopic air bubbles) (see C5/L57-63); and a scum collection trough (Krofta, Fig. 3, scum collection trough 144 (Fig. 3, sump 144); see C5/L5-10), the scum collection trough to receive fats, oils, and/or grease floated to a surface of the wastewater by the microbubbles.
During a telephone conversation with Wei Wei Jeang on 01/11/2022 a provisional election was made without traverse to prosecute the invention of Group II, claims 7-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-6 and 17-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-9 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “where at least a portion of the fluid that is to be used in conjunction with the pump for dissolving gaseous material to form the first microbubbles, the second microbubbles, the third microbubbles, and the fourth microbubbles is water” in lines 1-4. It is not clear what structure is required to provide a portion of the fluid to be used in conjunction with the pump. The claim is further indefinite because it is not clear if the fluid is the treated effluent, or water from the feed, or something else. In interest of advancing prosecution, it is interpreted that as long as the system has a pump in fluid communication with the dissolving air system and forms microbubbles then the limitation is met.
Claim 9 recites “where at least a portion of the fluid that is to be used in conjunction with the pump for dissolving gaseous material to form the first microbubbles, the second microbubbles, the third microbubbles, and the fourth microbubbles is received from at least one of the central column, the first flotation zone, the second flotation zone, the third flotation zone or the effluent weir tank” in lines 1-5. It is not clear what structure is required to provide a portion of the fluid to be used in conjunction with the pump. The claim is further indefinite because it is not clear if the fluid is the treated effluent, or water from the feed, or something else. In interest of advancing prosecution, it is interpreted that as long as the system has a pump in fluid communication with the dissolving air system and forms microbubbles then the limitation is met. 
Claim 15 recites “the integrated gaseous material dissolving system” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. In interest of advancing prosecution, it is interpreted that the integrated gaseous material dissolving system is referring to the pump for dissolving gaseous material. 
Claim 16 recites “the system as recited in claim, further comprising…” in line 1. It is not clear what claim 16 depends from. In interest of advancing prosecution, claim 16 depends from claim 7.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-10 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,214,504 in view of Myers (USPN 1,323,373).
	Regarding claim 7, the patent claims recite a system comprising: a central column (patent claim 1) in fluid communication with at least one inlet for receiving wastewater and for allowing the formation of first microbubbles in the wastewater through a first diffuser (see patent claim 10); a first flotation zone (primary DAF) (patent claim 1) in fluid commination with the central column, the first flotation zone allowing a formation of second microbubbles in the wastewater through a second diffuser (this is an inherent characteristic of the system); a second flotation zone (secondary DAF) (see patent claim 1) in fluid commination with the first flotation zone, the second flotation zone allowing a formation of third microbubbles in the wastewater through a third diffuser (this is an inherent characteristic of the system); an effluent weir tank (weir tank) (see patent claim 4) in fluid communication with the third flotation zone for receiving treated effluent and controlling the water level of the system (see patent claim 4); and at least one pump for dissolving gaseous material in fluid (a gaseous material dissolving system) (see patent claim 2), the dissolved gaseous materials causing the formation of the first microbubbles upon de-compression in or near the first diffuser (this is an inherent characteristic of the system), the second microbubbles upon de-compression in or near the second diffuser, the third microbubbles upon de-compression in or 
	The patent claims do not recite a third flotation zone in fluid commination with the second flotation zone, the third flotation zone allowing a formation of fourth microbubbles in the wastewater through a fourth diffuser.
	Myers teaches a flotation apparatus having a third flotation zone (each compartment 7, 8 and 9 is a flotation zone) (see C4/L105-115) having a diffuser (Fig. 4, diffuser 37 (Fig. 4, air pipes 37). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the patent claims by incorporating a third flotation zone as disclosed by Myers because it provides the benefit of additional treatment (Myers, C4/L67-70). 
	
	Regarding claim 8, the patent claims and Myers teach the system as recited in claim 7, where at least a portion of the fluid that is to be used in conjunction with the pump (this is an inherent characteristic of the system) for dissolving gaseous material to form the first microbubbles, the second microbubbles, the third microbubbles, and the fourth microbubbles is water.
	Regarding claim 9, the patent claims and Myers teach the system as recited in claim 7, where at least a portion of the fluid that is to be used in conjunction with the pump (this is an inherent characteristic of the system) for dissolving gaseous material to form the first microbubbles, the second microbubbles, the third microbubbles, and the fourth microbubbles is 
	Regarding claim 10, the patent claims and Myers teach the system as recited in claim 7, wherein the dissolving gaseous material in fluid dissolved gaseous materials is at least one of air (dissolved air) (see patent claim 1), ozone, oxygen, or nitrogen.
	Regarding claim 16, the patent claims and Myers teach the system as recited in claim 7, further comprising: a scum collection trough (scum collection chute) (see patent claim 8) to receive fats, oils, and/or grease, the scum collection trough including: a screw conveyor to move the fats, oils, and/or grease out of the system via a discharge port; a scum scraper (primary scum scraper) (see patent claim 8) assembly mounted over the system (see patent claim 8), the scum scraper assembly including: a drive motor (see patent claim 8) for rotating the scum scraper assembly (see patent claim 8); at least one scraper mounting arm (primary scum scraper mounting arm) (see patent claim 8); and at least one scraper mounted to the bottom of the mounting arm (see patent claim 8), the at least one scraper to push the fats, oils and grease floating at the surface of the wastewater into the scum collection trough (see patent claim 8).

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,214,504 in view of Myers (USPN 1,323,373) and further in view of Kawagishi (US 2014/0076802).
	Regarding claim 11, the patent claims and Myers teach the system as recited in claim 7.
	The combination does not teach where at least one of the first diffuser, the second diffuser, the third diffuser, or the fourth diffuser is circular.
	Kawagishi teaches operating method for air diffusion apparatus (see Entire Abstract) comprising air diffusion pipe (Fig. 1, pipe 21; see ¶28) is comprised of a circular pipe (see ¶28).
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the diffuser of the patent claims by making said diffuser circular as .

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,214,504 in view of Myers (USPN 1,323,373) and further in view of Adams (USPN 5,830,351).
	Regarding claim 12, the patent claims and Myers teach the system as recited in claim 7.
	The combination does not teach wherein the central column comprises an angular guide plate to reduce fat, oil, and grease accumulation within the central column.
	Adams teaches a wastewater treatment system (see Entire Abstract) comprising an angular guide plate (Fig. 1, angular guide plate 218 (Fig. 1, flotation apparatus 218) (see C2/L55-62).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the central column of the patent claims by incorporating the angular guide plate (flotation apparatus) of Adams because it provides the benefit of even distribution across the center well and completes the flocculation process (Adams, see C2/L55-62).
	
Claims 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,214,504 in view of Myers (USPN 1,323,373) and further in view of Krofta (USPN 5,306,422).
	Regarding claim 13, the patent claims and Myers teach the system as recited in claim 7.

	Krofta teaches a wastewater treatment plant (see Entire Abstract) comprising at least one the first flotation zone, the second flotation zone, and the third flotation zone includes a bottom sludge discharge manifold (conduit 150 directs all the collected sludge from both clarifiers 114 and 116) (Krofta, see C6/L5-15 and Fig. 2) coupled to a sloped bottom plate (collection cone 18 has a sloped bottom) (Krofta, see Fig. 3) for collecting heavy solid particles and sludge.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of the patent claims by incorporating the sludge manifold coupled to sloped bottom as disclosed by Krofta because it is the simple addition of known device to a known wastewater treatment system obviously resulting in directing all collecting sludge with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Regarding claim 14, the patent claims and Myers teach the system as recited in claim 7. 
	The combination does not teach chemical injection ports in at least one of the central column, the first flotation zone, the second flotation zone or the third flotation zone.
	Krofta teaches a wastewater treatment plant (see Entire Abstract) comprising chemical injection ports (there are two chemical feed systems 170) (Krofta, see Fig. 2) in at least one of the central column, the first flotation zone (the chemical feed systems fed to the water feed line) (Krofta, see C5/L50-55), the second flotation zone or the third flotation zone.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of the patent claims by incorporating the chemical injection ports of Krofta because it is the simple addition of known device to a known wastewater treatment system obviously resulting in supplying flocculating agent to the water line with an expectation of .

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,214,504 in view of Myers (USPN 1,323,373) and further in view of Kuepper (USPN 4,156,648).
	Regarding claim 15, the patent claims and Myers teach the system as recited in claim 7.
	The combination does not teach wherein the integrated gaseous material dissolving system includes an ozone generator for supplying ozone to the gaseous material dissolving pump.
	Kuepper teaches a flotation device with pretreatment (see Entire Abstract) comprising an ozone generator (Fig. 1, see ozone generator 80; see C4/L55-60).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of the patent claims by incorporating the ozone generator of Kuepper because it provides the benefit of creating a thicker and more dense foam by oxidizing organic matter (Kuepper, see C4/L55-61).
	
Claims 7-10, 13 and 15-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/646,697 (reference application) in view of Kivari et al (USPN 2,679,477). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Regarding claim 7, the copending claims recite a system comprising: a central column (see copending claim 12) in fluid communication with at least one inlet for receiving wastewater and for allowing the formation of first microbubbles (see copending claim 12) in the wastewater through a first diffuser (this is an inherent characteristic of the system); a first flotation zone (see 
	The copending claims do not recite an effluent weir tank in fluid communication with the third flotation zone for receiving treated effluent and controlling the water level of the system.
	Kivari teaches a sewage treatment system (see C1/L1-11) comprising an effluent weir tank (Fig. 1, effluent weir tank 28 (Fig. 1, peripheral launder 28)) (see C3/L43-47) in fluid communication with the third flotation zone for receiving treated effluent and controlling the water level of the system (as effluent flows over the lauder it inherently limits the fluid level to that of the launder 28) (see C3/L41-45).

	Regarding claim 8, the patent claims and Kivari teach the system as recited in claim 7, where at least a portion of the fluid that is to be used in conjunction with the pump for dissolving gaseous material to form the first microbubbles, the second microbubbles, the third microbubbles, and the fourth microbubbles is water (inherent to the gaseous material dissolving system) (see copending claim 1).
	Regarding claim 9, the patent claims and Kivari teach the system as recited in claim 7, where at least a portion of the fluid that is to be used in conjunction with the pump for dissolving gaseous material to form the first microbubbles, the second microbubbles, the third microbubbles, and the fourth microbubbles is received from at least one of the central column, the first flotation zone, the second flotation zone, the third flotation zone or the effluent weir tank (inherent to the gaseous material dissolving system) (see copending claim 1).
	Regarding claim 10, the patent claims and Kivari teach the system as recited in claim 7, wherein the dissolving gaseous material in fluid dissolved gaseous materials is at least one of air (dissolved air) (see copending claim 17), ozone, oxygen, or nitrogen.
	Regarding claim 13, the patent claims and Kivari teach the system as recited in claim 7, wherein at least one the first flotation zone, the second flotation zone, and the third flotation zone includes a bottom sludge discharge manifold (secondary sludge line) (Kivari, see Fig. 2) coupled to a sloped bottom plate (clarifier has a sloped bottom) (Kivari, see Fig. 2) for collecting heavy solid particles and sludge.

	Regarding claim 16, the patent claims and Kivari teach the system as recited in claim 7, further comprising: a scum collection trough (see copending claim 9) to receive fats, oils, and/or grease, the scum collection trough including: a screw conveyor to move the fats, oils, and/or grease out of the system via a discharge port; a scum scraper assembly (primary scum scraper assembly) (see copending claim 9) mounted over the system, the scum scraper assembly including: a drive motor (first drive motor) (see copending claim 9) for rotating the scum scraper assembly; at least one scraper mounting arm (first scraper mounting arm) (see copending claim 9); and at least one scraper mounted to the bottom of the mounting arm (see copending claim 9), the at least one scraper to push the fats, oils and grease floating at the surface of the wastewater into the scum collection trough (see copending claim 9).

Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/646,697 (reference application) in view of Kivari et al (USPN 2,679,477) and further in view of Kawagishi (US 2014/0076802).
	Regarding claim 11, the patent claims and Kivari teach the system as recited in claim 7.
	The combination does not teach where at least one of the first diffuser, the second diffuser, the third diffuser, or the fourth diffuser is circular.
	Kawagishi teaches operating method for air diffusion apparatus (see Entire Abstract) comprising air diffusion pipe (Fig. 1, pipe 21; see ¶28) is comprised of a circular pipe (see ¶28).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the diffuser of the copending claims by making said diffuser circular as disclosed by Kawagishi because it is a mere change in shape (or form). It is known in the art that 

Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/646,697 (reference application) in view of Kivari et al (USPN 2,679,477) and further in view of Adams (USPN 5,830,351).
	Regarding claim 12, the patent claims and Kivari teach the system as recited in claim 7.
	The combination does not teach wherein the central column comprises an angular guide plate to reduce fat, oil, and grease accumulation within the central column.
	Adams teaches a wastewater treatment system (see Entire Abstract) comprising an angular guide plate (Fig. 1, angular guide plate 218 (Fig. 1, flotation apparatus 218) (see C2/L55-62).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the central column of the copending claims by incorporating the angular guide plate (flotation apparatus) of Adams because it provides the benefit of even distribution across the center well and completes the flocculation process (Adams, see C2/L55-62).

Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/646,697 (reference application) in view of Kivari et al (USPN 2,679,477) and further in view of Krofta (USPN 5,306,422).
	Regarding claim 14, the patent claims and Kivari teach the system as recited in claim 7.
	The combination does not teach further comprising chemical injection ports in at least one of the central column, the first flotation zone, the second flotation zone or the third flotation zone.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of the copending claims by incorporating the chemical injection ports of Krofta because it is the simple addition of known device to a known wastewater treatment system obviously resulting in supplying flocculating agent to the water line with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claims 7-10 and 15-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/639,928 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application anticipate the claims of the instant application.
	Regarding claim 7, the copending claims recite system comprising: a central column (see copending claim 10) in fluid communication with at least one inlet for receiving wastewater and for allowing the formation of first microbubbles in the wastewater through a first diffuser; a first flotation zone (see copending claim 10) in fluid commination with the central column, the first flotation zone allowing a formation of second microbubbles in the wastewater through a second diffuser; a second flotation zone (see copending claim 10) in fluid commination with the first flotation zone, the second flotation zone allowing a formation of third microbubbles in the wastewater through a third diffuser; a third flotation zone (see copending claim 10) in fluid commination with the second flotation zone, the third flotation zone allowing a formation of fourth 
	Regarding claim 8, the copending claims recite the system as recited in claim 7, where at least a portion of the fluid that is to be used in conjunction with the pump for dissolving gaseous material to form the first microbubbles, the second microbubbles, the third microbubbles, and the fourth microbubbles is water (inherent to the gaseous material dissolving system) (see copending claim 2). 
	Regarding claim 9, the copending claims recite the system as recited in claim 7, where at least a portion of the fluid that is to be used in conjunction with the pump for dissolving gaseous material to form the first microbubbles, the second microbubbles, the third microbubbles, and the fourth microbubbles is received from at least one of the central column, the first flotation zone, the second flotation zone, the third flotation zone or the effluent weir tank (inherent to the gaseous material dissolving system) (see copending claim 2).
	Regarding claim 10, the copending claims recite the system as recited in claim 7, wherein the dissolving gaseous material in fluid dissolved gaseous materials is at least one of air (dissolved air) (see copending claim 10), ozone, oxygen, or nitrogen.  

	Regarding claim 16, the copending claims recite the system as recited in claim 7, further comprising: a scum collection trough (see copending claim 11) to receive fats, oils, and/or grease, the scum collection trough including: a screw conveyor (see copending claim 11) to move the fats, oils, and/or grease out of the system via a discharge port; a scum scraper assembly mounted over the system, the scum scraper assembly (see copending claim 12) including: a drive motor (see copending claim 12) for rotating the scum scraper assembly; at least one scraper mounting arm (see copending claim 12); and at least one scraper mounted to the bottom of the mounting arm (see copending claim 12), the at least one scraper to push the fats, oils and grease floating at the surface of the wastewater into the scum collection trough.  

Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/639,928 (reference application) in view of Kawagishi (US 2014/0076802).
	Regarding claim 11, the copending claims recite the system as recited in claim 7.
	The copending claims do not recite where at least one of the first diffuser, the second diffuser, the third diffuser, or the fourth diffuser is circular.  
	Kawagishi teaches operating method for air diffusion apparatus (see Entire Abstract) comprising air diffusion pipe (Fig. 1, pipe 21; see ¶28) is comprised of a circular pipe (see ¶28).
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the diffuser of the copending claims by making said diffuser circular as disclosed by Kawagishi because it is a mere change in shape (or form). It is known in the art that other shapes for diffusers would have been obvious to one of ordinary skill in the art such as elliptical-shape or polygonal-shape (Kawagishi, see ¶50). The change in form or shape, without 

Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/639,928 (reference application) in view of Adams (USPN 5,830,351).
	Regarding claim 12, the copending claims recite the system as recited in claim 7.
	The copending claims do not recite wherein the central column comprises an angular guide plate to reduce fat, oil, and grease accumulation within the central column.  
	Adams teaches a wastewater treatment system (see Entire Abstract) comprising an angular guide plate (Fig. 1, angular guide plate 218 (Fig. 1, flotation apparatus 218) (see C2/L55-62).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the central column of the copending claims by incorporating the angular guide plate (flotation apparatus) of Adams because it provides the benefit of even distribution across the center well and completes the flocculation process (Adams, see C2/L55-62).

Claims 13-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/639,928 (reference application) in view of Krofta (USPN 5,306,422).
	Regarding claim 13, the copending claims recite the system as recited in claim 7.
	The copending claims do not recite wherein at least one the first flotation zone, the second flotation zone, and the third flotation zone includes a bottom sludge discharge manifold coupled to a sloped bottom plate for collecting heavy solid particles and sludge.  
	Krofta teaches a wastewater treatment plant (see Entire Abstract) comprising a bottom sludge discharge manifold (conduit 150 directs all the collected sludge from both clarifiers 114 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of the copending claims by incorporating the sludge manifold coupled to sloped bottom as disclosed by Krofta because it is the simple addition of known device to a known wastewater treatment system obviously resulting in directing all collecting sludge with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Regarding claim 14, the copending claims recite the system as recited in claim 7.
	The copending claims do not recite further comprising chemical injection ports in at least one of the central column, the first flotation zone, the second flotation zone or the third flotation zone.  	
	Krofta teaches waste water treatment plant (see Entire Abstract) comprising chemical injection ports (there are two chemical feed systems 170) (Krofta, see Fig. 2) in at least one of the central column, the first flotation zone (the chemical feed systems fed to the water feed line) (Krofta, see C5/L50-55), the second flotation zone or the third flotation zone.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of the copending claims by incorporating the chemical injection ports of Krofta because it is the simple addition of known device to a known wastewater treatment system obviously resulting in supplying flocculating agent to the water line with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        
/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778